Citation Nr: 0942902	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss. 

2. Entitlement to service connection for left ear hearing 
loss


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1983 to June 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran claimed service connection for bilateral hearing 
loss and the RO adjudicated the claim as bilateral hearing 
loss.  Because a different legal theory applies to each ear, 
the Board has listed each ear as a separate issue. 

In August 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In December 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Right ear hearing loss for the purpose of VA disability 
compensation has not been shown since service or currently. 

2. Left hearing loss for the purpose of VA disability 
compensation was not affirmatively shown to have been present 
coincident with service; left ear hearing loss of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
left ear hearing loss, first diagnosed after service beyond 
the one-year presumptive period for sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

2. Left ear hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in July 2006 and in March 2007.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim).  Further VCAA notice 
is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records. 

The Veteran was afforded VA examinations in April 2007 and in 
January 2009.   The VA examination in January 2009 was 
complete and substantially complied with the Board's remand 
directive in December 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles for Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

Evidentiary Standard 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the Veteran served in 
combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran's DD- 214 shows that he served as a machinist's 
mate and a nuclear propulsion plant operator.  And his duties 
were consistent with exposure to noise. 

The service treatment records show that on entrance 
examination in April 1983 an audiogram showed that the 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 0, 0, 0, 5 and 0 in the right ear and 0, 5, 
5, 5 and 5 in the left ear.

In July 1983, an audiogram showed that the puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 0, 5 and 5 in the right ear and 5, 5, 5, 10 
and 10 in the left ear.    

On examination in April 1985, an audiogram shows that the 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 0, 0, 10 and 0 in the right ear and 15, 
10, 10, 20 and 10 in the left ear.  

On audiological evaluation in June 1987, the puretone 
thresholds in decibels in decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz were 15, 10, 10, 5 and 10 in the right ear and 
20, 15, 20, 20 and 25 in the left ear. 

On examination in June 1988, the Veteran denied hearing loss.  
The record does not contain the separation reports of medical 
history and of physical examination. 

After service, private medical records, dated from 1991 to 
2001, contain no complaint or history of hearing loss. 

VA records from October 2000 to January 2002 contain no 
complaint or history of hearing loss.  In January 2002, the 
Veteran complained of bilateral hearing loss.  On a VA 
audiology evaluation in July 2002, the Veteran stated that 
his hearing loss had become worse in the last two years.  He 
described noise exposure during service from aircraft and 
turbine power production.  He stated that he had occupational 
noise exposure while working in a boiler room and 
recreational noise exposure from a lawn mower.  

The VA audiologist noted that hearing sensitivity was within 
normal limits for the right ear with a speech recognition 
score of 100 percent.  Hearing sensitivity was within normal 
limits for the left ear through 1000 Hertz and then sloped to 
a mild sensorineural hearing loss.  The speech recognition 
score for the left ear was 92 percent.    

On VA audiological evaluation in April 2007, the Veteran 
stated that in service he was exposed to noise while working 
in an engine room, where hearing protection was required.  He 
stated that hearing loss beginning one to two years after 
discharge from service.  The audiologist did not provide an 
opinion regarding the etiology of hearing loss because she 
concluded that the Veteran's hearing loss did not meet the 
standard for hearing impairment for the purpose of VA 
disability compensation. 

On VA audiological testing in November 2007, the results were 
within normal limits for the right ear and the speech 
recognition was 100 percent.  For the left ear, there was 
mild sensorineural hearing loss and the speech recognition 
was 100 percent. 

In March 2008, the Veteran submitted the Occupational and 
Safety Health Administration (OSHA) standards for determining 
hearing loss and indicated that the national standards showed 
that his threshold shifts in service and post-service 
demonstrated hearing loss.

A private audiology report, dated in April 2008, showed 
audiometric results in a graph, but the results were not 
interpreted and there was no diagnosis of hearing loss of 
either ear.  The results of speech recognition testing were 
96 percent for each ear.  

A private audiology evaluation of the left ear was conducted 
in May 2008.  Audiometric testing showed normal hearing in 
the right ear and high frequency hearing loss in the left 
ear.  The impression was a decline in left ear auditory 
sensitivity when compared to the first available test results 
in 1983. 

In August 2008, the Veteran testified that in service aboard 
ship he worked in the engine room, where he was exposed to 
noise.  He stated that he started to receive treatment for 
hearing loss by VA in 2002. 

On VA audiological examination in January 2009, the Veteran 
described noise exposure during service while working with 
steam generators, turbines, and distilling units for 12-16 
hours per day.  He stated that he wore hearing protection.  
He indicated that he was currently working for the U.S. 
Postal Service and did not have noise exposure from his job.  
He denied recreational noise exposure.

On audiometric testing, the puretone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 15, 20, 
and 25 in the right ear and 25, 25, 20, 35 and 35 in the left 
ear.  The speech recognition scores were 96 percent in the 
right ear and 88 percent in the left.  The VA examiner 
reported that the in-service audiometric results and the VA 
results were within normal limits for the right ear.  For the 
left ear, the VA examiner reported that the speech 
recognition scores of 92 percent in 2002 and of 88 percent in 
2009 do meet the criteria for hearing loss. 

On the question of whether the current left ear hearing loss 
was related to service, the VA examiner concluded that it was 
not likely that the 88 percent speech recognition score was 
due to the Veteran's service.  The VA examiner explained that 
according to a study on military noise exposure by the 
Institute of Medicine there was no scientific basis for 
delayed onset of noise induced hearing loss.  

In a statement in August 2009, the Veteran stated that he had 
his hearing tested six times since service and that five 
times hearing loss was shown.  He indicated that the earliest 
time it was shown was in August 2002 and that the results 
show that hearing loss has been an ongoing condition.  He 
again stated that audiometry during service showed decreases 
in hearing.

Analysis 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

Right Ear 

The Veteran asserts that he has right hearing loss as a 
result of in-service noise exposure.  

The service treatment records show that on audiograms in 
April 1983 and in July 1983, in April 1985, and in June 1987, 
the puretone thresholds in decibels at 500, 1000, 2000, 3000, 
4000 Hertz in the right ear were all below 20 decibels, 
although there were small upward shifts in the tested 
frequencies, except at 3000 Hertz, when the first audiogram 
in 1983 is compared with the audiogram in June 1987.  
Nevertheless, there was no decibel loss above 20.  As the 
threshold for normal hearing is from 0 to 20 decibels, no 
degree of right ear hearing loss was shown in service.  
Hensley at 157. 

On VA audiometric testing in July 2002, in April 2007, in 
November 2007, and in January 2009, and on private 
audiometric testing in May 2008, the puretone thresholds in 
decibels at 500, 1000, 2000, 3000, 4000 Hertz in the right 
ear were all below 26 decibels without a single decibel loss 
of 40 and the speech recognition scores were 94 percent or 
greater.  


As for the private audiogram in April 2008, the audiometric 
results were recorded in a graph, but the results were not 
interpreted and there was no diagnosis of hearing loss of 
either ear.  Although the Board can not interpret the graph, 
the record clearly shows that there was no right ear hearing 
loss several months before on an audiogram by VA in November 
2007 or a month later on an audiogram by a private 
audiologist in May 2008 or since.  The results of speech 
recognition testing were reported at 96 percent for each ear, 
which do not meet the criteria for a right ear hearing loss 
under 38 C.F.R. § 3.385 for the purpose of VA disability 
compensation. 

Even if the results of the audiogram in April 2008 were 
interpreted as showing right ear hearing loss, the evidence 
of record, both before and after April 2008, VA and private, 
does not establish right ear hearing loss under 38 C.F.R. 
§ 3.385 for the purpose of VA disability compensation.  In 
the absence of proof of right ear hearing loss under 
38 C.F.R. § 3.385, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Left Ear 

The Veteran asserts that he has left right hearing loss as a 
result of in-service noise exposure.  

The service treatment records show that on audiograms in 
April 1983 and in July 1983, in April 1985, and in June 1987, 
the puretone thresholds in decibels at 500, 1000, 2000, 3000, 
4000 Hertz in the left ear were all below 20 decibels, except 
for a 25 decibel loss at 4000 Hertz in June 1987.  The 25 
decibel loss on the audiogram in June 1987 was indicative of 
some hearing loss, Hensley at 157, but the decibel loss did 
not meet the standard for hearing loss disability under 
38 C.F.R. § 3.385. 

On the basis of the service treatment records, left hearing 
loss, as defined in 38 C.F.R. § 3.385, was not affirmatively 
shown to be present during service and service connection 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

As a 25 decibel loss at one frequency on the audiogram of the 
left ear in June 1987 was noted and indicative of some 
hearing loss, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify left ear hearing loss under 38 C.F.R. § 3.385 and 
as there was insufficient observation to establish chronicity 
during service based on a single finding, then continuity of 
symptomatology after service is required to support the 
claim. 

After service, private medical records from 1991 to 2001 and 
VA records from October 2000 to January 2002 contain no 
complaint or history of left ear hearing loss.  In January 
2002, the Veteran complained of bilateral hearing loss.  On a 
VA audiology evaluation in July 2002, the Veteran stated that 
his hearing loss had become worse in the last two years.  The 
speech recognition score for the left ear was 92 percent.  On 
VA audiological testing in November 2007, left ear 
sensorineural hearing loss was noted.  On a VA audiology 
examination in January 2009, the speech recognition score for 
the left ear was 88 percent. 

The absence of continuity of symptoms from 1989 to 2002 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

In balancing the Veteran's statements and testimony of 
continuity made in conjunction with his current claim against 
the lack of continuity of symptomatology in the record from 
1989 to 2002, the Board finds that the absence of 
contemporaneous medical evidence of continuity of 
symptomatology for more than a decade outweighs the Veteran's 
statements, rendering the statements less probative than the 
medical evidence on the question of continuity of 
symptomatology.  

See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (The lack of contemporaneous medical records may be a 
fact the Board can consider and weight against the Veteran's 
lay evidence, and the lack of such records does not, in and 
of itself, render the lay evidence no credible.).  For this 
reason, the preponderance of the evidence is against finding 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Further, the initial finding of left ear loss of the 
sensorineural type in November 2007, 17 years after service, 
is well beyond the one year presumptive period after 
discharge from service in 1989, and service connection on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1137 and 38 C.F.R. § § 3.307, 3.309(a) is not established.

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), the Veteran 
is competent to describe symptoms of left ear loss, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), but a hearing loss 
disability is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A hearing loss disability is not a simple medical condition, 
such as a broken leg, because the diagnosis is based on 
results of audiology testing that meet the standard of 
hearing loss under 38 C.F.R. § 3.385.  For this reason, the 
Board determines that a left ear hearing disability is not a 
simple medical condition that a lay person is competent to 
identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current left ear hearing loss to an injury, disease, or 
event during the Veteran's service.  For these reasons, while 
the Veteran's statements and testimony are to be considered, 
the evidence has no probative value, that is, the statements 
and testimony do not tend to prove a material issue of fact, 
pertaining to the onset of the disability during service. 

The record does show that left ear hearing loss was initially 
document by complaint in January 2002 and by audiometric 
testing in July 2002, when the left ear speech discrimination 
score was 92 percent, which meets the standard for hearing 
loss disability under 38 C.F.R. § 3.385. 

Apart from the question of the presence of a left ear hearing 
disability during service, the Veteran has expressed the 
opinion that his current left ear hearing loss was caused by 
noise exposure in service. 



Where as here there is a also a question of medical 
causation, that is, an association between the current left 
ear hearing loss and an injury, disease, or event in service, 
where a lay assertion of medical causation is not competent 
medical evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

The competent evidence of record on the question of causation 
consists of the opinion of the VA audiologist in January 
2009, who stated that it was not likely that the speech 
recognition score for the left ear, which met the criteria 
for a hearing loss disability under 38 C.F.R. § 3.385, was 
related to service because a study on military noise exposure 
by the Institute of Medicine found no scientific basis for 
delayed onset of noise induced hearing loss.  

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, a lay opinion is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge); see Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence 
is appropriate where the Rules assist in articulation of the 
Board's reasons for finding a claim not well grounded.); cf. 
Nieves-Rodriguez, 22 Vet. App. 295 (2008) (Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts are important, guiding factors to be used by 
VA adjudicators in evaluating the probative value of a 
medical opinion.).



As an opinion on causation requires specialized knowledge, 
that is, a person who is qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements are not to be consider as evidence in 
support of the claim.

As there is no competent evidence relating the Veteran's 
current left ear hearing loss disability to an injury, 
disease, or event in service, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


